Title: To George Washington from Major General Nathanael Greene, 22 March 1780
From: Greene, Nathanael
To: Washington, George


          
            Sir
            Morristown 22d March 1780
          
          I shall set out early in the morning for Philadelphia; but can plainly see, little is to be expected from it; unless it is dismissing my self from the Department; which I most devoutly wish, as well from what I discover from General Schuylers letter to your Excellency, as from what he relates to Doctor Cochran.
          I am very confident there is a party business going on again; and as Mifflin is connected with it, doubt nothing of its being a revival of the old s[c]heme: And the measures now taking is, to be prepard to take

advantage of any opening the distresses of the Army may introduce. I wish I may be mistaken, but symtoms strongly indicate such a disposition.
          From the present temper of Congress, I dont think it will be worth while to mention the matter of Waggoners, as there is not the least probability of obtaining an order for the purpose; and if I should, I have not the means to execute the business.
          I propose to take Col. Biddle to Philadelphia with me, that a clear, full, and particular representation may be made, of every branch of the Quarter Masters Department; and the whole be brought to a speedy issue. I am with great respect Your Excellencys Most Obedient humble Ser.
          
            Nath. Greene
          
        